DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 7, 8, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication 2011/0249936 A1 to Welch et al.
Regarding Claim 1, Welch discloses an optical transceiver comprising:
an optical receptacle configured to input or output an optical signal (Fig. 7C, coupling fiber (60) inputs and outputs optical signal);
a first planar lightwave circuit through which the optical signal travels (Fig. 7C, waveguides (26A and B) carry input and output optical signals);
an arrayed waveguide grating connected to the first planar lightwave circuit (Fig. 7C, AWG (50) connected to waveguides (26A and B));
and
a first spot size converter connecting the optical receptacle and the first planar
lightwave circuit (Fig. 7C, mode adaptors (62 and 64) connect coupling fiber to waveguides (26A and B); ¶ 171, mode adaptors are spot size converters).
	Regarding Claim 2, Welch discloses wherein the first planar lightwave
circuit, the arrayed waveguide grating and the first spot size converter are formed on a
single chip (Fig. 7C, all integrated on chip (10)).
	Regarding Claim 5, Welch discloses a second planar lightwave circuit connected to the arrayed waveguide grating (Fig. 7C, waveguides (24) connected to AWG (50)).
	Regarding Claim 6, Welch discloses a second spot size converter connected to the second planar lightwave circuit (Fig. 7C, each transmitter combo (12,14) has a spot size converter (Fig. 6, SSC (22) connected to the waveguides (24)).
	Regarding Claim 7, Welch discloses a laser diode connected to the second spot size converter, and a laser diode driver (Fig. 6, laser (12); Fig. 11, driver (106)).
	Regarding Claim 8, Welch discloses wherein the laser diode driver is
connected to a high-speed signal pad by a high-speed signal line (¶ 160, contact pads for lasers).
	Regarding Claim 12, Welch discloses a third planar lightwave circuit connected to the arrayed waveguide grating (Fig. 7C, waveguides (24) connected to AWG (50)).
	
Allowable Subject Matter
Claims 3, 4, 9, 10, 11, 13, 14, 15, 16, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G DOBSON whose telephone number is (571)272-9781. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL G DOBSON/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        09/28/2022